ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                              )
Biltek Afghan Construction Company            )      ASBCA Nos. 58832, 58947
                                              )
Under Contract No. W5J9JE-11-C-0076           )

APPEARANCE FOR THE APPELLANT:                        Wojciech Z. Kornacki, Esq.
                                                      Centre Law & Consulting, LLC
                                                      Vienna, VA

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     Daniel B. McConnell, Esq.
                                                      Engineer Trial Attorney
                                                      U.S. Army Engineer District, Middle East
                                                      Winchester, VA

                                ORDER OF DISMISSAL

        Pursuant to the parties' joint status report dated 20 April 2015 informing the Board
that these appeals had been settled and appellant's motion to dismiss both appeals with
prejudice dated 3 June 2015, these appeals are dismissed with prejudice.

       Dated: 5 June 2015


                                             <'JVj~I'{\{)~
                                                  MICHAEL N. O'CONNELL
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 58832, 58947, Appeals ofBiltek
Afghan Construction Company, rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals